Per Curiam.
In this Anders* appeal, we affirm the judgment and sentence. However, the written sentence contains a scrivener's error. We remand for the trial court to correct the written sentence to reflect that it imposed a public defender application fee. The box for that fee remains unchecked despite the fee being orally imposed and the money included in the total amount in the judgment and sentence. See Washington v. State , 37 So.3d 376 (Fla. 1st DCA 2010) (affirming Anders appeal but remanding for correction of scrivener's error).
AFFIRMED and REMANDED with instructions.
Wolf, Bilbrey, and Kelsey, JJ., concur.

Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).